        Case 4:20-cv-00243-SHR Document 11 Filed 09/21/20 Page 1 of 9




     BRIAN M. MCINTYRE
1
     COCHISE COUNTY ATTORNEY
2    By: CHRISTINE J. ROBERTS
     Chief Civil Deputy County Attorney
3    Arizona Bar No. 033718
     P.O. Drawer CA
4
     Bisbee, AZ 85603
5    (520) 432-8700
     CVAttymeo@cochise.az.gov
6    Attorney for Cochise County, and Lisa Marra, in her official capacity as Cochise County
     Elections Director
7

8                        IN THE UNITED STATES DISTRICT COURT

9                 FOR THE DISTRICT OF ARIZONA, TUCSON DIVISION

10
     Kathleen Hoffard,                       )         No. 4:20-CV-00243-SHR
11                         Plaintiff,        )
                                             )         DEFENDANTS’ MOTION TO
12                                           )         DISMISS PLAINTIFF’S FIRST
            v.                               )         AMENDED COMPLAINT
13
                                             )         FOR INJUNCTIVE AND
14   Cochise County, Arizona; Lisa Marra, )            DECLARATORY RELIEF
     In her official capacity as Director of )
15   Cochise County Elections Department, )
                                             )         Assigned to the Honorable
16
                           Defendants.       )         Judge Scott H. Rash
17   _________________________________ )

18          COMES NOW Defendants Cochise County (the “County’) and Lisa Marra, in her
19
     official capacity as Director of Cochise County Elections (collectively “Defendants”),
20
     through the undersigned counsel, hereby moves this Court for dismissal of Plaintiff
21
     Kathleen Hoffard’s (“Plaintiff”) First Amended Complaint for Injunctive and Declaratory
22

23   Relief (“FAC”) with prejudice, pursuant to Federal Rules of Civil Procedure, Rule 12(b)(6)

24   for failure to state a claim upon which relief can be granted. As more fully set forth in the
25
     following memorandum of point and authorities, all of Cochise County’s Vote Centers are


                                                  1
         Case 4:20-cv-00243-SHR Document 11 Filed 09/21/20 Page 2 of 9




     fully Americans with Disabilities Act (“ADA”) compliant and accessible and therefore,
1

2    under the law, both Arizona and Federal, Defendants are not required to offer curbside

3    voting as a reasonable accommodation. Further, the County offers various additional ways
4
     for its citizen to exercise their right to vote and fully participate in the voting process.
5
                     MEMORANDUM OF POINTS AND AUTHORITIES
6
         I.      BACKGROUND
7

8             In 2015, Cochise County (the “County”) decided to move to Vote Centers, rather

9    than polling centers/places, and made a significant monetary investment of over $1 million
10
     dollars in touchscreen ExpressVote 1 machines to utilize for voting at the Vote Centers. A
11
     Cochise County voter can go into any of the Vote Centers to cast his or her ballot, rather
12
     than having to go to a designated polling center or district. No paper ballots are used in at
13

14   the seventeen (17) Vote Centers throughout the County because the specific ballot style

15   can be accessed via the ExpressVote machines. 2 The County has utilized Vote Centers for
16
     its elections starting in 2016. One important advantage and benefit of moving to Vote
17
     Centers is that the County ensured that all of the Vote Centers are fully ADA accessible
18
     and ADA compliant. Physical site assessments are done on each Vote Center before each
19

20

21

22   1
             The touchscreen ExpressVote machines are very heavy and contain very sensitive
23   components. They are not designed to be moved in and out of the Vote Center facilities for
     curbside voting and tend to tip over, which could cause damage to a disabled voter’s vehicle or
24   serious injury to a disabled voter or to the poll worker moving the ExpressVote machine.
     2
25         There are over 500 different ballot styles, making it impossible and impracticable for the
     County to store paper copies of each ballot style at every one of its Vote Centers.

                                                     2
        Case 4:20-cv-00243-SHR Document 11 Filed 09/21/20 Page 3 of 9




     election cycle, using the Department of Justice’s required documentation, that can be found
1

2    at: https://www.ada.gov/votingchecklist.htm.

3           On May 2, 2018, the County issued a news release informing its residents that all of
4
     the County’s Vote Centers met the needs of its disabled and elderly citizens because they
5
     were now fully ADA accessible and ADA compliant, and as a result, the County would no
6
     longer offer curbside voting. Attached hereto, as Exhibit A, is a true and correct copy of
7

8    the May 2, 2018 new release. The information was also posted on the County’s Facebook

9    page and County website. The news release also offered the County’s residents other
10
     means to vote by using early ballots and registering to be on the Permanent Early Voting
11
     List (“PEVL”). (Id.) The County updates its poll worker’s handbook and website, which
12
     both indicate that curbside voting is no longer offered. (FAC, ¶¶ 21, 22). The website and
13

14   poll worker handbook reflect information that was provided in the news release in 2018.

15          On November 6, 2018, six months after the County issued the above referenced
16
     news release, Plaintiff Kathleen Hoffard went to two Vote Center locations and requested
17
     curbside voting. (FAC, ¶¶ 11). Plaintiff was informed that curbside voting was no longer
18
     offered at any of the Vote Centers because they were all ADA accessible and ADA
19

20   compliant. (Id.)

21         On August 27, 2020, Plaintiff filed the instant FAC, alleging that the County
22
     violated the Title II of the ADA, 42 U.S.C. § 12131, et seq. (FAC, ¶¶ 29-45), Section 504
23
     of the Rehabilitation Act, 29 U.S.C. § 794 (FAC, ¶¶ 46-59) and Arizona Revised Statute
24

25
     (“A.R.S.”) § 41-1421(B), by discriminating against her, based on her disability, by not



                                                  3
        Case 4:20-cv-00243-SHR Document 11 Filed 09/21/20 Page 4 of 9




     accommodating her request for curbside voting. However, the federal and state law do not
1

2    specifically mandate that the County provide curbside voting – only that the County

3    provide “accessibility” and make “reasonable modifications to rules, policies or practices”
4
     and “remove architectural and communication barriers” - which the County has done by
5
     providing ADA accessible and ADA compliant Vote Centers throughout the County and
6
     by providing several alternative means to vote. Consequently, this Court should dismiss
7

8    this case under F.R.C.P., Rule 12(b)(6) for failure to state a claim upon which relief can be

9    granted, as discussed directly below:
10
        II.      COCHISE COUNTY IS NOT REQUIRED TO OFFER CURBSIDE
11               VOTING BECAUSE ALL OF ITS VOTE CENTERS ARE ADA
                 ACCESSIBLE AND ADA COMPLIANT AND ALTERNATIVE MEANS
12               TO VOTE WERE PROVIDED TO PLAINTIFF
13
              Rule 12(b)(6) of the Federal Rules of Civil Procedure permits Defendants to seek
14
     dismissal of an action where the Court lacks finds that the Plaintiff has failed to state a
15
     claim upon which relief can be granted. F.R.C.P., Rule 12(b)(6). Here, all of the County’s
16

17   Vote Centers are ADA accessible and ADA compliant. Therefore, there is no disability

18   discrimination against Plaintiff or violation of her rights.
19
              A.R.S. § 42-1421 (B) provides that “[a] qualified individual with a disability shall
20
     not be excluded from voting or be discriminated in voting under this section by reason of
21

22
     the disability.” A. R.S. § 41-1421 (B). It also provides that: “[t]his state or any county,

23   city, town, school district or other political subdivision of this state that makes reasonable

24   modifications to rules, policies or practices, removes architectural and communication
25



                                                    4
        Case 4:20-cv-00243-SHR Document 11 Filed 09/21/20 Page 5 of 9




     barriers and provides auxiliary aids and services to persons with disabilities has complied
1

2    with this article.” A.R.S. § 41-1421 (C).

3           Here, the County has not discriminated in voting against Plaintiff based on her
4
     disability because it has made such reasonable modifications to its rules, policies or
5
     practice and has removed architectural barriers by providing fully ADA accessible and
6
     ADA compliant Vote Centers.
7

8           The Arizona Secretary of State, Katie Hobbs, publishes an Elections Procedures

9    Manual (“EPM”) that has the full force of law. See A.R.S. § 16-452. County election
10
     officials are bound to follow the EPM. In the 2019 EPM, it specifies that curbside voting
11
     is an alternative voting option at vote centers only if available at the voting location and
12
     only when: (1) no accessible sites are available; and (2) no temporary measures can make
13

14   them accessible. See 2019 Elections Procedures Manual, Chapter 5: Accommodating

15   Voters with Disabilities, Section IV, Alternative Voting Options, pp. 105-106. The EPM
16
     further explains that it is the election director who determines if a voting location is not
17
     accessible. Id. The EPM also provides that curbside voting may be made available as a
18
     reasonable accommodation, but does not mandate that it must be made available as a
19

20   reasonable accommodation.

21          Here, Cochise County Elections Director, Lisa Marra determined that all of the
22
     County’s 17 Vote Centers are ADA accessible and ADA compliant. Therefore, under the
23
     Arizona law, and pursuant to the EPM, the County was not legally obligated to offer
24

25
     curbside voting as a reasonable accommodation to Plaintiff. Because the County complied



                                                  5
        Case 4:20-cv-00243-SHR Document 11 Filed 09/21/20 Page 6 of 9




     with Arizona law regarding alternative voting for voters with Disabilities and under that
1

2    law was not required to offer curbside voting to Plaintiff as a reasonable accommodation,

3    this Court should dismiss Plaintiff’s FAC with prejudice, under F.R.C.P., Rule 12(b)(6).
4
            Additionally, the County has made reasonable accommodations to its rules, policies
5
     and practices, to ensure that voters with disabilities are provided with meaningful and equal
6
     access to voting, not only through the use of the Vote Centers, but also through several
7

8    alternative means to vote. No voter with disabilities should be disenfranchised. Plaintiff

9    had several other options to vote: (1) Plaintiff could have requested an early ballot; (2)
10
     Plaintiff could have asked to be placed on the PEVL; or (3) Plaintiff could have voted in
11
     person at the Cochise County Recorder’s Office.
12
            To expound on these options, first Plaintiff could have requested a ballot be mailed
13

14   to her for the November 6, 2016 election (or any other election) by calling the Cochise

15   County Recorder’s Office at least twelve (12) days before the election. Second, Plaintiff
16
     had an opportunity to participate in early voting, by joining the PEVL. Plaintiff would
17
     have automatically received a ballot by mail for every election in which she is eligible to
18
     vote. She would then have the option of returning the ballot by mail or dropping it off in
19

20   one of the secure drop boxes located inside the County service centers. Last, Plaintiff could

21   have voted early, in-person, at the Recorder’s Office in Bisbee, starting twenty-seven (27)
22
     days before the election. Because Cochise County offers these alternatives to in-person
23
     voting at Vote Centers, Plaintiff had full and equal access to voting. Consequently, the
24

25
     County did not discriminate against Plaintiff based on disability. Nor did the County deny



                                                   6
        Case 4:20-cv-00243-SHR Document 11 Filed 09/21/20 Page 7 of 9




     Plaintiff her right to vote. Consequently, this Court should dismiss Plaintiff’s FAC under
1

2    F.R.C.P., Rule 12(b)(6).

3           Moreover, by providing the above voting options, the County has also complied
4
     with federal law (Title II of the ADA, 42 U.S.C. § 12131, et seq. and Section 504 of the
5
     Rehabilitation Act of 1973, 29 U.S.C. § 794). “A ‘reasonable accommodation’ is one that
6
     gives the otherwise qualified plaintiff with disabilities ‘meaningful access’ to the program
7

8    or services sought. Henrietta D. v. Bloomberg, 331 F.3d 261, 282 (2d Cir. 2003). Further,

9    “[s]tates are not constitutionally mandated to make special accommodations for their
10
     disabled citizens. See Garrett, 121 S.Ct. at 964. Rather, States must refrain from irrational
11
     discrimination against the disabled.” Doe v. Div. of Youth & Family Servs., 148 F. Supp.
12
     2d 462, 488 (D.N.J. 2001) (emphasis added). “Title II places an affirmative duty on the
13

14   States, a duty not mandated by the Constitution, to modify rules, policies and practices to

15   accommodate the disabled. Moreover, Congress instructed the Attorney General to enact
16
     regulations to enforce Title II. See 42 U.S.C. § 12134. Among other things, those
17
     regulations require the States to perform self-evaluations of their existing policies and
18
     practices, see 28 C.F.R. § 35.105, appoint an employee responsible for compliance with
19

20   the ADA and its regulations, see 28 C.F.R. § 35.107, and make all of its existing programs

21   and facilities accessible to disabled citizens, see 28 C.F.R. § 35.149.” Id. at 482-489. This
22
     is exactly what the County did in this situation by making all of its Vote Centers ADA
23
     accessible and ADA compliant and by offering alternative means for persons with
24

25
     disabilities to vote.



                                                   7
           Case 4:20-cv-00243-SHR Document 11 Filed 09/21/20 Page 8 of 9




             Here, the Vote Centers and the various alternative ways to vote offer Plaintiff
1

2    “meaningful access” to voting, by several options. The County is not required to make

3    special accommodations for Plaintiff by offering her curbside voting. Further, the decision
4
     to eliminate curbside voting was not irrational or without a good rational basis. Cochise
5
     County invested over one million dollars in technology to make its Vote Centers fully ADA
6
     accessible and ADA compliant, following all federal guidelines and standards. The
7

8    touchscreen ExpressVote machines are heavy and contain very sensitive components.

9    They are not designed to be moved in and out of the vote center facilities for curbside
10
     voting and tend to tip over, which could cause serious damage or injury to a disabled voter’s
11
     vehicle o other property, a disabled voter or a poll worker moving the ExpressVote
12
     machine. The decision to eliminate curbside voting was not irrational and does not amount
13

14   to irrational discrimination against Plaintiff. Consequently, this Court should dismiss

15   Plaintiff’s FAC with prejudice, under F.R.C.P., Rule 12(b)(6), for failure to state a claim
16
     upon which relief can be granted.
17
     ///
18
     ///
19

20   ///

21   ///
22
     ///
23
     ///
24

25
     ///



                                                  8
        Case 4:20-cv-00243-SHR Document 11 Filed 09/21/20 Page 9 of 9




        III.   CONCLUSION
1

2           For the reasons stated above, Plaintiff’s First Amended Complaint for Injunctive

3    and Declaratory Relief should be dismissed with prejudice, pursuant to Rule 12(b)(6) and
4
     we respectfully ask this Court to do so.
5
            DATED this 21st day of September, 2020.
6
                                        BRIAN M. MCINTYRE,
7
                                        COCHISE COUNTY ATTORNEY
8
                                        By:     /s/ Christine J. Roberts
9                                               Christine J. Roberts
                                                Chief Civil Deputy County Attorney
10

11

12   A copy of the foregoing emailed
     this 21st day of September, 2020, to:
13

14   Rose Daly-Rooney
     rdalyrooney@azdisabilitylaw.org
15   Maya Abela
     mabela@azdisabilitylaw.org
16
     Tamaraingsey In
17   sun@azdisabilitylaw.org
     Meaghan Kramer
18   mkramer@azdisabilitylaw.org
19

20

21

22

23

24

25



                                                  9
